DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Romano (US 2019/0097306).
As to claim 1, Romano discloses an electronic device (see at least figures 1, 3) comprising: a dielectric substrate having stacked dielectric layers (see paragraph [0042] which discloses “multilayer laminated structure”); a contact pad on a surface of the dielectric substrate (see at least contacts 98, 100 in figure 3); a radio-frequency component 40, 119 (see figure 5) attached to the contact pad; a radio-frequency transmission line path 92 having a signal trace 96 embedded in the dielectric substrate (see also paragraph [0042] which discloses “traces”), wherein the radio-frequency transmission line path 92 and the radio-frequency component 40 are configured to convey radio-frequency signals at a frequency greater than 10 GHz (see paragraphs [0015], [0037]); and multi-layer impedance matching structures 140 (see at least figure 5) that are embedded in the dielectric substrate and that couple the signal trace to the contact pad (see paragraphs [0042], [0057]).  Romano fails to disclose the radio-frequency component 40, 119 (see figure 5) soldered to the contact pad.  Romano, however, does suggest using solder to attach various components in the electronic device (see paragraphs [0053], [0072]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Romano as claimed, because soldering has advantages such as simple, low cost, flexible, economical, and user-friendly. 
	As to claim 5, Romano discloses a dielectric resonator antenna 40 having a dielectric resonating element (see paragraph [0038]) mounted to the surface of the dielectric substrate (see paragraph [0057]), wherein the radio-frequency component comprises a feed probe 119 for the dielectric resonator antenna 40.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Romano (US 2019/0097306) in view of Judkins (US 10,186,769).
As to claim 6, Romano fails to disclose the radio-frequency component comprises a board-to-board connector.  Judkins discloses a radio-frequency component comprises a board-to-board connector 196, 198 (see figure 6, column 16 lines 20-29).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Judkins to Romano, in order to provide better connection between plural printed circuit boards.
As to claim 7, Romano fails to disclose the radio-frequency component comprises an interposer.  Judkins discloses a radio-frequency component comprises an interposer 102B (see figure 4, column 10, lines 17-22; see also column 11 line 66 to column 12 line 5).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Judkins to Romano, in order to reduce the sizer of the electronic device.
Allowable Subject Matter
Claims 14-20 are allowed.
As to claims 14-17, the prior art of record fail to disclose an electronic device comprising: a dielectric substrate having a first, second, and third layers, the second layer being interposed between the first and third layers; a first via pad on the first layer; a first conductive via coupled to the first via pad and having a first aspect ratio; a second via pad on the second layer; a second conductive via coupled to the second via pad and having a second aspect ratio that is different from the first aspect ratio; a contact pad on the third layer; a radio-frequency component surface-mounted to the contact pad; and a radio-frequency transmission line path having a signal conductor in the dielectric substrate that is coupled to the radio-frequency component through the first via pad, the first conductive via, the second via pad, and the second conductive via, the radio-frequency transmission line path and the radio-frequency component being configured to convey radio-frequency signals at a frequency greater than 10 GHz.
As to claims 18-20, the prior art of record fail to disclose an electronic device comprising: a dielectric substrate having a first, second, and third layers, the second layer being interposed between the first and third layers; a first via pad on the first layer and having a first lateral area; a first conductive via coupled to the first via pad; a second via pad on the second layer and having a second lateral area that is different from the first lateral area; a second conductive via coupled to the second via pad; a contact pad on the third layer; a radio-frequency component surface-mounted to the contact pad; and a radio-frequency transmission line path having a signal conductor in the dielectric substrate that is coupled to the radio-frequency component through the first via pad, the first conductive via, the second via pad, and the second conductive via, the radio-frequency transmission line path and the radio-frequency component being configured to convey radio-frequency signals at a frequency greater than 10 GHz.
Claims 2-4, 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art of record fail to disclose the multi-layer impedance matching structures comprise a set of via pads and a set of conductive vias coupled in series between the signal trace and the contact pad, each via pad in the set of via pads has a lateral area, and the lateral area varies across the set of via pads.
As to claims 3-4, the prior art of record fail to disclose the multi-layer impedance matching structures comprise a set of via pads and a set of conductive vias coupled in series between the signal trace and the contact pad, each conductive via in the set of conductive vias has an aspect ratio, and the aspect ratio varies across the set of conductive vias.
As to claims 8-11, the prior art of record fail to disclose the multi-layer impedance matching structures comprise: a first conductive via having a first aspect ratio; and a second conductive via having a second aspect ratio that is different from the first aspect ratio.
As to claims 12-13, the prior art of record fail to disclose the multi-layer impedance matching structures comprise: a first via pad having a first lateral area; and a second via pad having a second lateral area that is different from the first lateral area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong (US 2021/0203080) discloses multi-antenna array comprising multilayer impedance matching structures and conductive vias (see paragraph [0026]).
Achour (US 2019/0221929) discloses antenna array comprising multilayer impedance matching structures and conductive vias 604 (see figure 6).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646